Citation Nr: 1024918	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a lower back disorder, as 
secondary to service-connected traumatic arthritis of the right 
ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to September 
1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the above claim.  In May 2007, a 
hearing was held before the undersigned Veterans Law Judge.

In October 2009, the Board remanded the Veteran's claim to the RO 
for the purpose of obtaining an additional VA examination, as the 
prior examination report did not contain an opinion as to whether 
the Veteran's lower back disorder was aggravated by his service-
connected right ankle disability.  Additionally, the RO was 
provided with an opportunity to readjudicate the claim in light 
of the new evidence the Veteran submitted after the case had been 
certified to the Board.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  The matter was returned to the Board in March 2010. 


FINDING OF FACT

The Veteran's lower back disorder was caused by his service-
connected traumatic arthritis of the right ankle. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back 
disorder as secondary to service-connected traumatic arthritis of 
the right ankle have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2009).  In this decision, the Board grants service 
connection for a lower back disability.  This award represents a 
complete grant of the benefits sought on appeal.  Thus, any 
deficiency in VA's compliance is deemed to be harmless error, and 
any further discussion of VA's responsibilities is not necessary.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995). 38 C.F.R. § 3.310.

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See 71 Fed. Reg. 
52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation; 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to the 
aggravation.  Because the new law appears more restrictive than 
the old, and because the Veteran's appeal was already pending 
when the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. §  5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this regard, the Board must assess the credibility 
and probative value of the evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Where there are several medical opinions of record evaluating the 
relationship between the Veteran's current disabilities and 
service, it is the responsibility of the Board to assess the 
credibility and weight given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992).  However, inconclusive statements 
from doctors and examiners cannot be used to rule out a 
correlation between a current disorder and the Veteran's military 
service or service-connected disability.  Bloom v. West, 12 Vet. 
App. 185 (1999) (holding that speculative medical opinions are 
inadequate for rating purposes).  Rather, where the medical 
professional cannot provide an opinion without resort to 
speculation, the statement provides neither positive nor negative 
support for service connection.  Fagan v. Shinseki, 573 F.3d 
1282, 1289-90 (Fed. Cir. 2009).  

The Veteran currently suffers from a lower back disorder.  
September 2000 VA treatment records show that he complained of 
lower back pain with radiation down the right thigh, and was 
given a diagnosis of recurrent lower back pain with right sciata, 
status post weight lifting.  The Veteran reported having seen a 
chiropractor for back pain treatment in the past who had 
recommended weight reduction.  The Veteran pursued that course of 
treatment successfully until the September 2000 appointment, when 
his back pain reemerged.  MRIs completed in March 2004 and June 
2007 show multiple disc protrusions and mild degenerative 
changes.  The June 2007 MRI showed that the Veteran's right 
lateral disc protrusion at L2-3 had gotten slightly worse and 
that the left paracentral anular tear and protrusion was new 
compared to the previous exam.  He has been diagnosed with 
chronic lumbosacral strain.  See April 2004 physician's 
statement, October 2007 chiropractor's statement.  

In January 1987, the RO granted service connection for a right 
ankle condition.  Since this time, treatment and examination 
records have intermittently noted that the Veteran's gait favors 
the right ankle.  See October 2001 VA treatment notes, February 
2005 VA ankle examination.  

In October 2007, John Cece, M.D. stated that he felt the 
Veteran's low back pain was "in direct relation" to his low 
back injury.  He explained that often an ankle injury will cause 
the person to favor one side, which can lead to back spasms and 
pain.  He stated that in the Veteran's case, this developed into 
a nerve root impingement in the L2-L3 area.  

In October 2007, the Veteran's chiropractor, Dr. Daniel P. 
Sullivan, also stated that there is a direct causal relationship 
between the Veteran's low back condition and the injury he has to 
his ankle which has aggravated the pain he experiences day to 
day.

The Veteran was provided VA examinations in July 2004, August 
2009, and December 2009.  In July 2004, the examiner determined 
that it was less likely than not that the Veteran's back 
condition was related to his right ankle disorder because his 
gait was determined to be normal at the examination.  However, 
this opinion is of limited probative value because examiner did 
not base this opinion on sufficient facts or data when she failed 
to consider the treatment notes in the file indicating that the 
Veteran favored the right ankle.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 302-304 (2008).  In August 2009, a different VA 
examiner was unable to give an opinion because of insufficient 
information, which, as mentioned above, constitutes neither 
positive nor negative support for service connection.  Fagan, 573 
at 1289-90.  

The Veteran was provided with a final examination after his most 
recent MRI was associated with the claims folder in December 
2009.  The VA examiner (the same examiner that conducted the 
August 2009 VA examination) provided the opinion that the 
Veteran's service-connected right ankle disability "neither 
aggravated the disability nor the natural progress of his back 
problem," and also provided the opinion that "to address the 
question raised in terms of the influence of his ankle problem...it 
is my opinion that it would deal with speculation to mention any 
opinion other than it does not contribute to that."  The Board 
finds that this opinion lacks the clarity of reasoning necessary 
to provide sufficient medical evidence to decide the Veteran's 
claim.  Therefore, the Board finds that this opinion is also of 
limited probative value.  See Fagan, 573 at 1289-90; Nieves-
Rodriguez, 22 Vet. App. at 302-304 (2008).  

The competent medical evidence of record from the Veteran's 
private physician and chiroptractor establishes the existence of 
a current low back disability that is proximately due to the 
Veteran's service-connected right ankle disability.  Therefore, 
the Board resolves all doubt in favor of the Veteran, and the 
claim for service connection for a low back disorder is granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lower back disorder as secondary to 
service-connected traumatic arthritis of the right ankle is 
granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


